                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 21, 2019
                       IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

BERNARD KIRK BARNES,                          §
TDCJ # 01952319,                              §
                                              §
                                              §
         Petitioner,                          §
                                              §
VS.                                           §     CIVIL ACTION NO. 3:18-0040
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                       MEMORANDUM OPINION AND ORDER

       Petitioner Bernard Kirk Barnes, an inmate in the custody of the Texas Department

of Criminal Justice–Correctional Institutions Division (“TDCJ”), proceeds pro se and in

forma pauperis. Barnes filed a federal petition for habeas corpus regarding his parole

eligibility date (Dkt. 1). Respondent has filed an electronic copy of state court records

(Dkt. 9) and a motion for summary judgment (Dkt. 10). Barnes has not responded to the

motion, and the time to do so has expired. Having considered the petition, the motion,

the applicable law, and all matters of record, the Court will grant summary judgment for

Respondent for the reasons explained below.

I.     BACKGROUND

       Barnes is serving a ten-year sentence in TDCJ as a result of a 2014 conviction in

Rockwall County for possession of a controlled substance. See Offender Information

Details (available at https://offender.tdcj.texas.gov/OffenderSearch/index.jsp) (last visited

June 20, 2019). In these habeas proceedings, Barnes seeks to challenge his “parole


1/9
eligibility date” (Dkt. 1, at 2, 5).    He claims that TDCJ officials have violated his due

process rights in connection with his eligibility for parole review:

       Parole has a policy that an offender is not elig[i]ble for parole if he or she
       has had a disciplinary case within the last (6) months prior to the
       el[igibi]lity date. My last case was June 26th 2017 however I appealed that
       disciplinary conviction and the case was overturned with an option for
       rehearing and was reheard on Oct 26, 2017. Now when I became elig[i]ble
       for parole the unit parole officer is now saying that he[’]s going by the
       rehearing date of Oct 26th 2017 to make me inelig[i]ble for parole when
       Rule XIII(D)(2) clearly state[s] the original date of disciplinary conviction
       is the date used. To use the new date amounts to retaliating against me
       because I appeared. I am s[upp]osed to be elig[i]ble for a parole interview
       because I have not had a disciplinary infraction in 8 months when the
       requirement is six months.

(id. at 6). Barnes seeks an order from this Court instructing the Board of Pardons and

Paroles that he “is in fact elig[i]ble to be interview[ed] for parole” as part of a “yearly

parole review” because the date of his disciplinary infraction (June 26, 2017) rather than

the rehearing date (October 26, 2017) should be used for calculating the amount of time

since his last infraction (id. at 7).

       Respondent has submitted an affidavit from Charley Valdez, a program supervisor

with TDCJ’s Classification and Records Department (Dkt. 10-1). Valdez reviewed the

records for Barnes and states that Barnes was reviewed and voted by the Board of

Pardons and Paroles on June 16, 2015; April 12, 2016; and February 10, 2017 (Dkt. 10-1,

at 3). On October 28, 2017, Barnes was removed from parole review because of his

disciplinary case:

       Pursuant to 37 Texas Administrative Code Section 145.3(4)(A), on
       10/28/2017, Offender Barnes was removed from parole review because he
       had received a major disciplinary infraction, for which he lost 300 days of
       good time, occurring on 06/26/2017. The first hearing occurred on July 6,


2/9
       2017; but, after Offender Barnes filed a grievance, and his good time was
       restored, the disciplinary case was reheard on 10/26/17. Offender Barnes
       against lost 300 days of good time credit.

(Id. at 4) (citing Exhibits A and B).1

       Barnes filed his petition in this case on February 9, 2018. The Board again

reviewed Barnes on February 28, 2018 and denied him release on parole (id.). Publicly

available TDCJ records indicate that on December 17, 2018, after Valdez prepared his

affidavit, Barnes again was denied parole and that he is scheduled for his next review in

December       2019.          See     Parole      Review      Information      (available      at

https://offender.tdcj.texas.gov/OffenderSearch/reviewDetail.action?sid=01950705&tdcj=

01952319&fullName=BARNES%2CBERNARD+KIRK) (last visited June 20, 2019).2

       Barnes has filed 29 applications for post-conviction relief with the Texas Court of

Criminal Appeals, including three writs filed since his 2014 conviction (WR-7,589-27;

WR-7,589-28; WR-7,589-29).3 However, all three recent writs challenge his conviction

and do not pertain to his parole eligibility date or his 2017 disciplinary case. Barnes

concedes that he has not filed any petitions or applications in state court challenging his


1
       Exhibit A to Valdez’s affidavit is Barnes’ disciplinary record which reflects that he lost
300 days of good time based on a hearing on October 26, 2017 (id. at 6). Exhibit B is a record
demonstrating that on September 26, 2017, TDCJ officials corrected Barnes’ disciplinary case
record by deleting the report for Barnes’ offense on June 26, 2017 (id. at 8-10).
2
        TDCJ records indicate that the Board had two reasons for its denial in December 2018:
Barnes’ criminal history and substance abuse. See id. (“1D Criminal History–The record
indicates that the offender has repeatedly committed criminal episodes that indicate a
predisposition to commit criminal acts upon release” and “3D Drug or Alcohol Involvement–The
record indicates excessive substance use involvement”).
3
        See Dkt. 9-29 through Dkt. 9-39; Case Search, Texas Court of Criminal Appeals
(available at http://search.txcourts.gov/CaseSearch.aspx?coa=coscca&s=c) (last visited June 20,
2019).


3/9
parole eligibility date (Dkt. 1, at 5), although he filed an administrative grievance with

TDCJ and was told that the issue was not grievable (id. at 5, 11-12).

       Valdez’s affidavit states that Barnes is not eligible for “discretionary mandatory

supervision” because of his prior conviction for robbery by threat (Dkt. 10-1, at 3).4

Barnes agrees that he is ineligible for mandatory supervision (Dkt. 1, at 5).

II.    LEGAL STANDARDS

       A.     Pro Se Pleadings

       Federal courts do not hold pro se habeas petitions “to the same stringent and

rigorous standards as . . . pleadings filed by lawyers.” Hernandez v. Thaler, 630 F.3d

420, 426 (5th Cir. 2011) (internal quotation marks and citation omitted). “The filings of a

federal habeas petitioner who is proceeding pro se are entitled to the benefit of liberal

construction.” Id.

       B.     Summary Judgment Standard in Habeas Corpus Proceedings

       This federal petition for habeas corpus relief is governed by the applicable

provisions of the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). See

Woodford v. Garceau, 538 U.S. 202, 205-08 (2003); Lindh v. Murphy, 521 U.S. 320,

335-36 (1997). In ordinary civil cases, a district court considering a motion for summary

judgment is required to construe the facts of the case in the light most favorable to the

non-moving party. See Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). “As a

general principle, Rule 56 of the Federal Rules of Civil Procedure, relating to summary


4
      Valdez states that Barnes served his sentence for robbery by threat under a different
TDCJ number (TDCJ # 00428113) (id.).


4/9
judgment, applies with equal force in the context of habeas corpus cases.” Clark v.

Johnson, 202 F.3d 760, 764 (5th Cir. 2000). However, AEDPA modifies summary

judgment principles in the habeas context, and Rule 56 “applies only to the extent that it

does not conflict with the habeas rules.” Smith v. Cockrell, 311 F.3d 661, 668 (5th Cir.

2002), overruled on other grounds by Tennard v. Dretke, 542 U.S. 274 (2004); see

Torres v. Thaler, 395 F. App’x 101, 106 n.17 (5th Cir. 2010).

III.   DISCUSSION

       As a preliminary matter, this Court has jurisdiction over Barnes’ petition because

he was in custody at the Wayne Scott Unit in Brazoria County when he filed his petition.

See 28 U.S.C. § 2241(d); Wadsworth v. Johnson, 235 F.3d 959, 962 (5th Cir. 2000).

Brazoria County is in the Southern District of Texas, Galveston Division. See 28 U.S.C.

§ 124(b)(1).

       Barnes’ federal habeas claim fails for two reasons.5 First, Barnes’ petition is moot

because he has received the relief the petition seeks, namely, a “yearly parole review”

(Dkt. 1, at 7). After filing his petition on February 9, 2018, Barnes was reviewed by the

Board of Pardons and Paroles on February 28, 2018, and again on December 17, 2018.

His next review is scheduled for December 2019. See Dkt. 10-1, at 4; Parole Review

Information (available at https://offender.tdcj.texas.gov/OffenderSearch/reviewDetail.




5
        Respondent seeks summary judgment based on Barnes’ failure to exhaust his available
state remedies as required by 28 U.S.C. § 2254(b). The Court does not address exhaustion
because, even if Barnes had filed a state habeas application raising his claims, his federal claim
would fail for the reasons stated above.


5/9
action?sid=01950705&tdcj=01952319&fullName=BARNES%2CBERNARD+KIRK)

(last visited June 20, 2019).

       Moreover, due process requirements do not apply to Barnes’ claim because parole

is wholly discretionary. A Texas inmate can obtain early release from imprisonment

either by “parole” or by “mandatory supervision” release.           “Parole” means “the

discretionary and conditional release of an eligible inmate . . . so that the inmate may

serve the remainder of the inmate’s sentence under the supervision of the pardons and

paroles division.” TEX. GOV’T CODE § 508.001(6). “Mandatory supervision” is “the

release of an eligible inmate . . . so that the inmate may serve the remainder of the

inmate’s sentence not on parole but under the supervision of the pardons and paroles

division.” Id. § 508.001(5). Whereas parole is wholly discretionary, an inmate’s release

to mandatory supervision is required, subject to certain exceptions, when the “actual

calendar time the inmate has served plus any accrued good conduct time equals the term

to which the inmate was sentenced.” Id. § 508.147(a). See Jackson v. Johnson, 475 F.3d

261, 263 n.1 (5th Cir. 2007).

       Prison inmates are entitled to protection under the Due Process Clause only when

an official action infringes upon a constitutionally protected liberty interest. See Sandin

v. Conner, 515 U.S. 472 (1995). The United States Supreme Court has recognized that

the states have no duty to establish a parole system and that there is no constitutional

right to be released on parole before the expiration of a valid sentence. See Board of

Pardons v. Allen, 482 U.S. 369, 378 n.10 (1987) (explaining that “statutes or regulations

that provide that a parole board ‘may’ release an inmate on parole do not give rise to a


6/9
protected liberty interest”); Greenholtz v. Inmates of the Neb. Penal & Correctional

Complex, 442 U.S. 1, 11 (1979) (holding that a statute which “provides no more than a

mere hope that the benefit will be obtained . . . is not protected by due process”). Thus,

the Due Process Clause does not include a right to parole. Likewise, the Fifth Circuit has

recognized repeatedly that the Texas parole statutes create no constitutional right to

release on parole because they encourage no expectancy of early release. See Allison v.

Kyle, 66 F.3d 71, 74 (5th Cir. 1995); Williams v. Briscoe, 641 F.2d 274, 277 (5th Cir.

1981). As a result, even when a Texas inmate is eligible for discretionary parole, the

inmate has “no protected liberty interest in parole.” Johnson v. Rodriguez, 110 F.3d 299,

308 (5th Cir. 1997). See Toney v. Owens, 779 F.3d 330, 342 (5th Cir. 2015) (“even if the

parole board considered unreliable or even false information . . . in making its parole

determinations, this simply does not assert a federal constitutional violation”) (internal

citation, quotation marks, and alterations omitted) (quoting Johnson, 110 F.3d at 308).

       As stated above, the parties agree that Barnes is ineligible for mandatory

supervision. Under the authority cited above, he does not have a protected liberty interest

in attaining parole.   Therefore, even if Barnes’ claim were not moot, his claim that he

was denied review for discretionary parole without due process would fail.

       Summary judgment therefore will be granted and Barnes’ claim will be dismissed

with prejudice.

IV.    CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537


7/9
U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484. A

district court may deny a certificate of appealability, sua sponte, without requiring further

briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).

       After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.


8/9
IV.   CONCLUSION

      Based on the foregoing, the Court ORDERS as follows:

      1.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) is

             DISMISSED with prejudice.

      2.     A certificate of appealability is DENIED.

      The Clerk will provide copies of this order to the parties.

      SIGNED at Galveston, Texas, this 21st day of June, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




9/9
